Citation Nr: 1623694	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for Meniere's syndrome.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has erectile dysfunction, Meniere's syndrome, and migraines that are caused or aggravated by his service connected tinnitus and/or by medication taken to treat his service connected disabilities of tinnitus and adjustment disorder with mixed anxiety and depressed mood, associated with bilateral tinnitus.

VA examinations were conducted in March 2013.  Unfortunately, the examiners did not address whether the Veteran's erectile dysfunction, Meniere's syndrome, and migraines have been aggravated (permanently worsened beyond normal progress of the disorder) by his service connected tinnitus and/or by medication taken to treat his service connected disabilities of tinnitus and adjustment disorder with mixed anxiety and depressed mood, associated with bilateral tinnitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  

Accordingly, the Board finds that the opinions of record are inadequate.  The Court has held in this regard that, when VA undertakes to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that, on remand, the Veteran should be afforded new VA examinations to determine the nature and etiology of his erectile dysfunction, Meniere's syndrome, and migraines.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his erectile dysfunction, Meniere's syndrome, and migraines.  The electronic claims file and a copy of this REMAND should be provided to the examiners for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disabilities, the examiner is to address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed erectile dysfunction, Meniere's syndrome, or migraines was caused by his service-connected tinnitus and/or by medication taken to treat his service connected disabilities of tinnitus and adjustment disorder with mixed anxiety and depressed mood, associated with bilateral tinnitus? 

(b) Is it at least as likely as not that the Veteran's service-connected tinnitus and/or by medication taken to treat his service connected disabilities of tinnitus and adjustment disorder with mixed anxiety and depressed mood, associated with bilateral tinnitus aggravates his currently diagnosed erectile dysfunction, Meniere's syndrome, or migraines?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

2.  Then, re-adjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




